                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LANCE WALTERS,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-230-JD-MGG

 WEXFORD OF INDIANA, LLC,
 et al.,

               Defendants.

                                 OPINION AND ORDER

       Lance Walters, a prisoner without a lawyer, filed a complaint against eleven

defendants along with a motion for preliminary injunctive relief. A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

       On February 7, 2020, Walters was transferred from the Putnamville Correctional

Facility to the Westville Correctional Facility. He alleges that, upon his relocation, his

“cane, knee supports, shower chair, pull-ups, [and] medications” were taken from him.

ECF 2 at 5. During intake, he met with medical staff at Westville and informed them of

his lupus diagnosis, which limited his mobility and prevented him from climbing stairs

without pain. He was given a bottom bunk pass, but he was forced to walk up two

flights of stairs to get to it. Walters sent numerous healthcare requests to the medical
staff regarding the situation, but he was informed that there were no doctor’s orders for

his cane or knee support even though Walters had pointed out that such an order from

Doctor Pablo Perez of Wexford was available in his electronic medical record.

       Later, although it is unclear exactly when, Walters met with RN Rogers (Nurse

Rogers) in person and told her he needed his cane and knee supports because he was in

severe pain and could barely walk. He also requested his pull-ups because he had

urinated on himself and was experiencing a rash and swelling. Nurse Rogers made fun

of Walters’s requests, refused to give him his medical devices, and did not do anything

to treat the rash. On March 2, 2020, Walters met with RN Cody (Nurse Cody) who also

failed to provide him with his medical devices and refused to give him medication for

his rash. Instead, he was instructed that he would be issued a pass for pick up in the

medication room, but he never received one.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical

need was objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is

“serious” if it is one that a physician has diagnosed as mandating treatment, or one that

is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the

plaintiff must establish that the defendant “acted in an intentional or criminally reckless

manner, i.e., the defendant must have known that the plaintiff was at serious risk of


                                               2
being harmed and decided not to do anything to prevent that harm from occurring even

though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

(internal quotation marks, brackets, and citations omitted).

       Walters describes his lupus as causing joint pain, muscle weakness, fatigue,

limited mobility, and organ failure. It is unclear whether his incontinence and rash

issues are caused by the lupus or some other medical issue. Either way, giving Walters

the benefit of the inferences to which he is entitled at this stage, it is plausible that his

medical condition is serious and that his cane, knee supports, shower chair, pull-ups,

and medication could constitute serious medical needs related to that condition. 1 See

McDonald v. Hardy, 821 F.3d 882, 889 (7th Cir. 2016) (“chronic or degenerative

conditions that cause harm that may escalate and have significant future repercussions

unless adequately treated” can be objectively serious); Franklin v. McCaughtry, 110 Fed.

Appx. 715, 721 (7th Cir. 2004) (in certain cases, even the “need for prescription glasses

could conceivably constitute a serious medical need”); West v. Millen, 79 Fed. Appx. 190,

193 (7th Cir. 2003) (“pain due to the withholding of medication can constitute a serious

medical need”).

       Moreover, it is plausible that Nurse Rogers and Nurse Cody were deliberately

indifferent to Walters’s serious medical needs. Walters alleges that they were aware of

his condition and diagnosis—including the medical devices he needed and the pain he

was suffering absent them—but they refused to assist him with obtaining the devices,



       1 Indeed, Walters alleges that the cane and knee supports were prescribed to him by a physician
at another facility and that all of the devices are medically necessary.


                                                   3
treating his issues including his rash, or addressing his pain. See Arnett v. Webster, 658

F.3d 742, 753 (7th Cir. 2011) (collecting cases and noting that a “delay in treating non-

life-threatening but painful conditions may constitute deliberate indifference” and that

a “refusal to provide an inmate with prescribed medication or to follow the advice of a

specialist can also state an Eighth Amendment claim if the delay exacerbated the injury

or unnecessarily prolonged an inmate’s pain”). Although further fact-finding may

reveal that the nurses had a valid reason for their actions, based on these allegations,

Walters has stated plausible Eighth Amendment claims against Nurse Rogers and

Nurse Cody for monetary damages. 2

        Walters also alleges that he sent several health care requests to Health Care

Administrator Livers and Medical Director Rebac—specifically advising them of his

need for his cane and knee supports and pointing them to the electronic medical record

as proof that they were necessary and had been previously prescribed by a physician—

but they ignored his requests. Again, although it is possible that there was a reason for



        2 In addition to being deliberately indifferent to his medical needs, Walters alleges that Nurse
Rogers retaliated against him because he had his mother call the prison about his medical problems.
Specifically, Walters alleges that Nurse Rogers stated loudly, “Are you the one who had your mommy
call here?” and continued making fun of him in retaliation for the phone call. ECF 2 at 6. Even assuming,
arguendo, that the phone call constituted an activity protected by the First Amendment and that it was a
motivating factor for the retaliation, it cannot be plausibly inferred that Nurse Rogers’s mockery would
“deter a person of ordinary firmness” from exercising his rights. Bridges v. Gilbert, 557 F.3d 541, 552 (7th
Cir. 2009); see also Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982) (“It would trivialize the First
Amendment to hold that harassment for exercising the right of free speech was always actionable no
matter how unlikely to deter a person of ordinary firmness from that exercise . . ..”). Therefore, he has not
stated a claim against Nurse Rogers for retaliation.




                                                      4
denying Walters these medical devices, at this stage he has stated plausible Eighth

Amendment claims against Health Care Administrator Livers and Medical Director

Rebac for monetary damages. See Franklin, 110 Fed. Appx. at 721.

       However, the same cannot be said for the non-medical defendants, including the

Warden, the Grievance Specialist, two Law Library Supervisors, the EC Complex

Director, and the Mail Room Supervisor. There is no general respondeat superior

liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

“[P]ublic employees are responsible for their own misdeeds but not for anyone else’s.”

Id. “Only persons who cause or participate in the violations are responsible.” George v.

Smith, 507 F.3d 605, 609 (7th Cir. 2007). This is especially true in the context of

differentiating between medical and non-medical defendants:

       [I]f a prisoner is under the care of medical experts ... a non-medical prison
       official will generally be justified in believing that the prisoner is in
       capable hands. This follows naturally from the division of labor within a
       prison. Inmate health and safety is promoted by dividing responsibility
       for various aspects of inmate life among guards, administrators,
       physicians, and so on. Holding a non-medical prison official liable in a
       case where a prisoner was under a physician’s care would strain this
       division of labor.

Arnett, 658 F.3d at 755 (citing Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.2004)).

       Here, Walters alleges that he “wrote requests” to these defendants—including

the Warden, the Grievance Specialist, two Law Library Supervisors, and the EC

Complex Director—but they did not remedy his complaints. ECF 2 at 6. He later states

that he “contacted” them but they all responded by denying him “access to the law

library, access to the courts, and e-filing service, withheld my mail and have hindered



                                               5
my ability to litigate my case or remedy my complaints regarding my health care.” Id. at

8. While it is true that non-medical defendants cannot simply ignore the plight of an

inmate, a plaintiff must allege that the communication(s) sent to prison officials were

sufficient in their “content and manner of transmission” to give those officials “notice to

alert him or her to an excessive risk to inmate health or safety.” Arnett, 658 F.3d at 755

(internal quotation marks and citation omitted). This is because “mere negligence in

failing to detect and prevent subordinates’ misconduct is not sufficient.” Id. (citing

Vance v. Peters, 97 F.3d 987, 993 (7th Cir.1996)). Walters’s vague allegations that he

contacted the non-medical defendants but they ignored his requests are “too meager” to

state a claim. See id. at 756; see also Burks, 555 at 595 (“[Inmate’s] contention that any

public employee who knows (or should know) about a wrong must do something to fix

it is just an effort to evade, by indirection, Monell’s rule that public employees are

responsible for their own misdeeds but not for anyone else’s.”).

       Walters also contends that John Harvil, the Grievance Specialist, mishandled his

grievances and “should have looked in the Offender Information system” in order to

discover his special medical needs upon transfer to Westville. ECF 2 at 7. He describes

multiple missteps by Harvil along the way that allegedly hindered his ability to

properly grieve the situation. However, an allegation that Harvil failed to adequately

process his grievance requests does not state a claim. See Kervin v. Barnes, 787 F.3d 833,

835 (7th Cir. 2015); see also Grieveson v. Anderson, 538 F.3d 763, 770 (7th Cir. 2008) (noting

that there is not a Fourteenth Amendment substantive due-process right to an inmate

grievance procedure).


                                               6
       Walters attempts to bring a claim against Wexford of Indiana. Wexford is a

private company that provides medical care within the prison. A private company

performing a state function can be held liable to the same extent as a municipal entity

under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012) (Monell framework applies to private

company providing medical care at correctional facility). But, a corporation “cannot be

held liable under § 1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d

375, 379 (7th Cir. 2005). Rather, corporate liability exists only “when execution of a

[corporation’s] policy or custom . . . inflicts the injury.” Id. Here, Walters alleges that

Wexford has “treatment protocols” in place but that the medical staff deviated from

them and went “against their own policy and procedures.” ECF 2 at 8–9. Because

Walters alleges the medical staff are not following protocol—as opposed to an

allegation that he is being denied treatment based upon a policy or custom itself—he

has not stated a claim against Wexford.

       Walters alleges that he is being denied access to the courts, the law library, the e-

filing system, and his legal mail by all of the non-medical defendants. Prisoners are

entitled to meaningful access to the courts. Bounds v. Smith, 430 U.S. 817, 824 (1977).

“The right of access to the courts is the right of an individual, whether free or

incarcerated, to obtain access to the courts without undue interference.” Snyder v. Nolen,

380 F.3d 279, 291 (7th Cir. 2004). This right “is protected by the First Amendment right

to petition and the Fourteenth Amendment right to substantive due process.” Id. Denial

of access to the courts must be intentional; “simple negligence will not support a claim


                                               7
that an official has denied an individual of access to the courts.” Id. at 291 n.11 (citing

Kincaid v. Vail, 969 F.2d 594, 602 (7th Cir. 1992)).

       To establish a violation of the right to access the courts, an inmate must show

that unjustified acts or conditions (by defendants acting under color of law) hindered

the inmate’s efforts to pursue a non-frivolous legal claim. Nance v. Vieregge, 147 F.3d

589, 591 (7th Cir. 1998). He must also show that actual injury (or harm) resulted. Lewis v.

Casey, 518 U.S. 343, 351 (1996) (holding that Bounds did not eliminate the actual injury

requirement as a constitutional prerequisite to a prisoner asserting lack of access to the

courts); see also Pattern Civil Jury Instructions of the Seventh Circuit, 8.02 (rev. 2017). In

other words, “the mere denial of access to a prison law library or to other legal

materials is not itself a violation of a prisoner’s rights; his right is to access the courts,

and only if the defendants’ conduct prejudices a potentially meritorious [legal claim]

has this right been infringed.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006)

(emphasis in original). “Thus, when a plaintiff alleges a denial of the right to access-to-

courts, he must usually plead specific prejudice to state a claim, such as by alleging that

he missed court deadlines, failed to make timely filings, or that legitimate claims were

dismissed because of the denial of reasonable access to legal resources.” Ortloff v. United

States, 335 F.3d 652, 656 (7th Cir. 2003) (overruled on other grounds).

       Walters’s complaint contains many broad statements about his rights being

violated but few facts regarding this claim. In the complaint, he does not identify any

specific legal proceeding, describe his nature of his legal claim that has been harmed, or

explain how that claim has been harmed. In general, he does not describe in detail how


                                                8
each defendant was involved in violating these rights. He does allege that his privileged

mail has been confiscated and returned to sender, but he does not describe the mail

allegedly at issue. 3 See Kaufman v. McCaughtry, 419 F.3d 678, 685–86 (7th Cir. 2005)

(defining legal mail narrowly as letters “marked with an attorney’s name and a warning

that the letter is legal mail”). A complaint must contain sufficient factual matter to “state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). “[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not shown—

that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotation

marks and brackets omitted). As presented, Walters has not stated a plausible claim on

these grounds.

        Finally, in his complaint, Walters states that he is requesting injunctive relief as

set forth in his separate motion for a temporary restraining order and preliminary

injunctive relief. Construing the complaint liberally to include the relief requested in the

motion (ECF 4), Walters asks that: (1) Wexford be ordered to send him to a specialist to

treat his lupus; (2) that the defendants be enjoined from transferring him to a different

facility; and (3) that a preliminary injunction be issued to ensure he receives treatment

for his lupus and is given back his cane, knee supports, shower chair, and medications.




        3 Although he alleges that M. Moore, the Mail Room Supervisor, has indicated he can “only

receive correspondence from Amazon Books or an Edward Hamilton” (ECF 2 at 7), he does not explain
how this claim is related to the other claims in this proceeding. Moreover, he states that the “mail room
staff admits there is a staff shortage” (ECF 2 at 7) leading to a delay in receipt of mail for all inmates,
which suggests negligence rather than intentional conduct with regard to the mail. See Snyder, 380 F.3d at
291 n.11.


                                                     9
       It is the warden who is “a proper defendant [for] injunctive relief [and is]

responsible for ensuring that any injunctive relief is carried out.” Gonzalez v. Feinerman,

663 F.3d 311, 315 (7th Cir. 2011). As to the medical requests, Walters may proceed

against Warden Galipeau in his official capacity to obtain an injunction for

constitutionally adequate medical care and supplies related to his lupus. That said, the

specific injunctive relief Walters requests—including receiving care from an outside

specialist—may not be ordered even if it is ultimately determined that his current

medical care is inadequate. While it is true that the Warden has both the authority and

the responsibility to ensure Walters receives the medical care to which he is entitled

under the Eighth Amendment, Gonzalez, 663 F.3d at 315, there may be various ways to

do so that do not involve sending Walters to a specialist. Simply put, Walters cannot

dictate how such medical care is provided. See Westefer v. Neal, 682 F.3d 679, 683 (7th

Cir. 2012) (The Prison Litigation Reform Act mandates that “remedial injunctive relief

must be narrowly drawn, extend no further than necessary to correct the violation of

the Federal right, and use the least intrusive means necessary to correct the violation of

the Federal right.”) (internal quotation marks, brackets, and citations omitted)); see also

Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (Inmates are “not entitled to demand

specific care [nor] entitled to the best care possible.”). Therefore, injunctive relief—if

granted—would be limited to requiring correctional officials to provide medical

treatment and supplies for Walters’s lupus to the extent required by the Constitution.

       As to his request that the Warden be enjoined from transferring him to a

different facility, Walters has provided no basis for proceeding on a claim for such


                                              10
relief. In his complaint, Walters states that he was “transferred from the Indiana State

Farm-Putnamville Correctional Facility to the Westville Correctional Facility, for

retaliation of my complaints.” ECF 2 at 5. Even assuming, arguendo, that prison officials

at Putnamville transferred him in a retaliatory manner, Walters does not allege, nor is it

reasonable to infer, that any of the named defendants in this case were involved in that

decision. Neither does he allege any facts to support the inference that similar

retaliation will occur at the behest of these defendants. Therefore, the claim for

injunctive relief to “stop defendants from transferring me” will be dismissed.

       With regard to the motion for preliminary injunctive relief, a “preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original).

       To obtain a preliminary injunction, a plaintiff must first show that: (1)
       without such relief, it will suffer irreparable harm before final resolution
       of its claims; (2) traditional legal remedies would be inadequate; and (3) it
       has some likelihood of success on the merits. If a plaintiff makes such a
       showing, the court next must weigh the harm the plaintiff will suffer
       without an injunction against the harm the defendant will suffer with one.
       This assessment is made on a sliding scale: The more likely the plaintiff is
       to win, the less heavily need the balance of harms weigh in his favor; the
       less likely he is to win, the more need it weigh in his favor. Finally, the
       court must ask whether the preliminary injunction is in the public interest,
       which entails taking into account any effects on non-parties. Ultimately,
       the moving party bears the burden of showing that a preliminary
       injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and

quotation marks omitted). Here, Walters has alleged that he is not receiving any

medical care for his lupus, including medically prescribed devices and medication,


                                            11
which is causing him pain, suffering, and rashes. The court will defer ruling on the

motion until the Warden has filed a response and Walters has had an opportunity to

reply.

         For these reasons, the court:

         (1) GRANTS Lance Walters leave to proceed against RN Rogers, Livers, and

Rebac in their individual capacities for compensatory and punitive damages for failing

to provide him with constitutionally adequate medical care, including medically

necessary devices and medication, related to his is previously diagnosed lupus

condition beginning in February of 2020, in violation of the Eighth Amendment;

         (2) GRANTS Lance Walters leave to proceed against RN Cody in her individual

capacity for compensatory and punitive damages for failing to provide him with

constitutionally adequate medical care, including medically necessary devices and

medication, related to his is previously diagnosed lupus condition on March 2, 2020, in

violation of the Eighth Amendment;

         (3) GRANTS Lance Walters leave to proceed against Warden John Galipeau in

his official capacity for injunctive relief to ensure he is provided with constitutionally

adequate medical care, including medically necessary devices and medication, for his

previously diagnosed lupus condition as required by the Eighth Amendment;

         (4) DISMISSES Wexford of Indiana, LLC, John Harvil, M. Moore, John Hicks,

Kelsey Torres, and P. Sonnenberg;

         (5) DISMISSES all other claims;




                                             12
      (6) DIRECTS the clerk to request Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) RN Rogers, RN Cody, Livers, and

Rebac at Wexford of Indiana, LLC, with a copy of this order and the complaint (ECF 2),

pursuant to 28 U.S.C. § 1915(d);

      (7) ORDERS the Indiana Department of Correction and Wexford of Indiana, LLC,

to provide the United States Marshal Service with the full name, date of birth, social

security number, last employment date, work location, and last known home address of

any defendant who does not waive service if they have such information;

      (8) DIRECTS the clerk to request Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) Warden John Galipeau at the

Indiana Department of Correction with a copy of this order, the complaint (ECF 2), and

the motion for preliminary injunction (ECF 4), pursuant to 28 U.S.C. § 1915(d);

      (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), RN Rogers, RN Cody, Livers,

Rebac, and Warden John Galipeau to respond to the complaint, as provided for in the

Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

Lance Walters has been granted leave to proceed in this screening order; and

      (10) ORDERS Warden John Galipeau to file and serve by April 16, 2020, a

response to the motion for preliminary injunction (ECF 4) with a sworn statement (and

supporting medical documentation as necessary) explaining how Lance Walters is

receiving constitutionally adequate medical care, including medically necessary devices

and medication, for his previously diagnosed lupus condition.

      SO ORDERED on March 27, 2020


                                            13
         /s/JON E. DEGUILIO
     JUDGE
     UNITED STATES DISTRICT COURT




14
